Case 4:19-cv-03176-KAW Document 1-1 Filed 06/06/19 Page 1 of 2
CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS
ADA HAJAJ

(b) County of Residence of First Listed Plaintiff San Mateo County, California
(EXCEPT IN U.S. PLAINTIFF CASES)

JS-CAND 44 (Rev. 06/17)

a NT
BeErE PAM RR tics Inc., McKesson Corporation, McKesson

Medical-Surgical, Inc., and DOES 1 through 50, inclusive

County of Residence of First Listed Defendant

Middlesex County, New Jer:
IN U.S. PLAINTIFF CASES ONLY) TECUCSER SOUBIY, NOW SOTSY

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
c) ttorn (hirint Name, Address, and Telephage Number) Attorneys (If Known) . .
LOud'e" Wal urg, utter aw, pee 40] Watt Avenue, Brian J. Mooney, Peter J. Turcotte, Gordon & Rees Scully Mansukhani, LLP;

Baker Sterchi Cowden & Rice, LLC; Emma E. Garrison, Wheeler Trigg
O'Donnell, LLP

 

Sacramento, CA 95864, (916) 290-9440

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Onby) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 USG Plaintiff 3 Federal Questi PTF DEF PTF DEF
.S. Government Plainti “ederal Question af ie Spe ‘ + Princip:
(U.S. Government Not a Party) Citizen of This State 1 I Incorporated or Principal Place 4 x4
of Business In This State

> US.G ‘Defendant X4 Di it Citizen of Another State x2 2 Incorporated and Principal Place 5 x«S

2 -§. Government Defendan iversity vee

(ndicate Citizenship of Parties in Hem 11) .. . of Business In Another State
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (Place an “X" in One Box Only)
“CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES

 

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of
Overpayment Of
Veteran’s Benefits

PERSONAL INJURY
310 Airplane
315 Airplane Product Liability
320 Assault, Libel & Slander
330 Federal Employers’
Liability
340 Marine

PERSONAL INJURY

365 Personal Injury ~ Product
Liability

% 367 Health Care/

Pharmaccutical Personal

Injury Product Liability
368 Asbestos Personal Injury

Product Liability

625 Drug Related Scizure of
Property 21 USC § 881
690 Other

422 Appeal 28 USC § 158
423 Withdrawal 28 USC
§ 157

 

LABOR

PROPERTY RIGHTS

 

710 Fair Labor Standards Act

720 Labor/Management
Relations

820 Copyrights
830 Patent
835 Patent~Abbreviated New

 

 

375 False Claims Act
376 Qui Tam (31 USC

§ 3729(a))
400 State Reapportionment
410 Antitrust
430 Banks and Banking
450 Commerce

s! Medicare Act 345 Marine Product Liability PERSONAL PROPERTY 740 Railway Labor Act Drug Application 460 Deportation
152 Recovery of Defaulted 350 Motor Vehicte 751 Family and Medical 840 Trademark 470 Racketeer Influenced &
Student Loans (Excludes wah: 370 Other Fraud Leave Act Corrupt Organizations
Veterans) 355 Motor Vehicle Product 371 Truth in Lending a. SOCIAL SECURITY 480 Consumer Credi
153 R f Liability ° e 790 Other Labor Litigation ‘onsumer Credit
Overranenvent 360 Other Personal Injury 380 Other Personal Property 791 Employee Retirement 861 HIA (1395ff) 490 Cable/Sat TV
pay Damage Income Security Act 862 Black Lung (923) 850 Securities/Commodities/

of Veteran’s Benefits
160 Stockholders’ Suits
190 Other Contract
195 Contract Product Liability
196 Franchise

REAL PROPERTY

362 Personal Injury -Medical
Malpractice

385 Property Damage Product
Liability

 

IMMIGRATION

 

 

CIVIL RIGHTS

PRISONER PETITIONS

 

440 Other Civil Rights
441 Voting
442 Employment

HABEAS CORPUS
463 Alien Detainee
510 Motions to Vacate

462 Naturalization
Application

465 Other Immigration
Actions

863 DIWC/DIWW (405(g))
864 SSID Title XVI
865 RSI (405(g))

 

FEDERAL TAX SUITS

 

870 Taxes (U.S. Plaintiff or
Defendant)

Exchange
890 Other Statutory Actions
891 Agricultural Acts
893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

210 Land Condemnation 443 Housing/ Sentence 871 IRS~Third Party 26 USC tration
220 Foreclosure Accommodations 530 General § 7609 899 Aannistative Procedure
230 Rent Lease & Ejectment 445 Amer. w/Disabilitics~ 535 Death Penalty Agen oy Deets Appea °

. . Employment 1 ~ .
240 Torts to Land OTHER 950 Constitutionality of State

245 Tort Product Liability
290 All Other Real Property

 

446 Amer. w/Disabilitics—Other
448 Education

 

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

$60 Civil Detainee—
Conditions of

 

 

 

Statutcs

 

 

 

 

 

Confinement
V. ORIGIN (Place an °X” in One Box Only)
1 Original *X2 Removed from 3. Remanded from 4 Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District (specify) Litigation~Transfer Litigation—Direct File
VL CAUSE OF Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
ACTION 28 U.S.C. §§ 1332
Brief description of cause:
Pharmaceutical/personal injury case in which plaintiff alleges claims for strict liability-failure to warn and negligence against defendants.
VI. REQUESTEDIN — CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. JURY DEMAND: x Yes No
VIII. RELATED CASE(S), JUDGE DOCKET NUMBER
IF ANY (See instructions):
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) x SAN FRANCISCO/OAKLAND SAN JOSE EUREKA-MCKINLEYVILLE

 

DATE 06/05/2019

SIGNATURE OF ATTORNEY OF RECORD

/s/ Brian J. Mooney
11

12

13

1111 Broadway, Suite 1700
Oakland, CA 94607

Gordon Rees Scully Mansukhani, LLP

19
20
21

22

24
25
26

27

1147669/407261 rw 8

Case 4:19-cv-03176-KAW Document 1-1 Filed 06/06/19 Page 2 of 2

CERTIFICATE OF SERVICE

Hajaj v. Bracco Diagnostics Inc., et al.
San Francisco Superior Court, Case Number: CGC-18-567031

I am a resident of the State of California, over the age of eighteen years, and not a party to
the within action. My business address is: Gordon Rees Scully Mansukhani, LLP, 1111 Broadway,
Suite 1700, Oakland, California 94607. On the date shown below, I served the within documents:

CIVIL COVER SHEET

 

BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
postage thereon fully prepaid, in the United States mail, in the State of California,
at Oakland, addressed as set forth below.

 

BY ELECTRONIC MAIL: I caused such document(s) to be electronically
mailed, per agreement, in PDF format as an e-mail attachment to each addressee for
the above-entitled case. The transmission was complete and confirmed. A copy of
the transmittal e-mail will be maintained with the original document(s) in our

 

 

 

 

 

 

 

 

office.
Counsel for Plaintiff Counsel for Defendants McKesson
C. Brooks Cutter, Corporation and McKesson Medical-
Todd A. Walburg, Surgical, Inc.
Margot P. Cutter Emma E. Garrison
Cutter Law, P.C. Wheeler Trigg O’ Donnell LLP
4179 Piedmont Avenue, Third Floor 370 Seventeenth Street, Suite 4500
Oakland, California 94611 Denver, Colorado 80202-5647
Mailing Address: 401 Watt Avenue Telephone: (303) 244-1800
Sacramento, California 95864-7272 Facsimile: (303) 244-1879

Telephone: (916)-290-9400 garrison@wtotrial.com
Facsimile: (916) 588-9330

beutter@cutterlaw.com :

twalburg(@cutterlaw.com:
mceutter(@cutterlaw.com

Iam readily familiar with the firm’s practice of collection and processing correspondence
for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
day with postage thereon fully prepaid in the ordinary course of business. I am aware that on
motion of the party served, service is presumed invalid if postal cancellation date or postage meter
date is more than one day after the date of deposit for mailing in affidavit.

I declare under penalty of perjury under the laws of the State of California that the above is

true and correct.

Nadine E. Williams

Executed on June 6, 2019, at Oakland, California 94607.

 

 

CERTIFICATE OF SERVICE

 

 
